DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities: at 0053, line 8, “to” should be inserted following “configured”.  
Appropriate correction is required.
Claim Objections
	Claims 1 and 29 recite “the fuel source”. There is no antecedent basis for this limitation in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13-14 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,187,982 B2 (Dehring et al.).
As concerns claim 1, Dehring et al. discloses a fuel line connection assembly for providing flow communication between a fuel source and a first gas turbine engine of a plurality of gas turbine engines (the disclosed engines of Dehring et al. are not explicitly disclosed as gas turbines, nevertheless, the engines are gas powered, and it would have been considered obvious to one of ordinary skill in the art prior to the effective filing, to use the disclosed assembly for a gas turbine engine, as gas turbine engines and generators are well known for use with hydraulic fracturing systems), the fuel line connection assembly comprising: a manifold line 80 defining an inlet end 82a, an outlet end 84a, and a flow path for fuel extending between the inlet end and the outlet end; an inlet coupling 88 proximate the inlet end and configured to be connected to a fuel line 90a providing flow communication with the fuel source 130; an outlet coupling 89 proximate the outlet end and configured to be connected to one of an inlet end 82 of another manifold line or a blocking device configured to prevent flow from the outlet end of the manifold line; a distribution line 104 connected to the manifold line and configured to provide flow communication between the manifold line and the first gas turbine engine; and a valve 114 in one of the manifold line or the distribution line and configured to change between an open condition through which fluid flows and a closed condition preventing fluid flow, the valve further configured to one of facilitate flow communication or prevent flow communication between the fuel source and the first gas turbine engine 140, wherein the fuel line connection assembly is configured to one of: provide flow communication between a second gas turbine engine of the plurality of gas turbine engines upstream of the first gas turbine engine and a third gas turbine engine of the plurality of gas turbine engines downstream of the first gas turbine engine; or provide flow communication solely between the fuel source and the first gas turbine engine (see 2:40+).
As concerns claim 2, Dehring et al. discloses the fuel line connection assembly of claim 1, further comprising a sensor 118 disposed in one of the manifold line or the distribution line and configured to generate a signal indicative of pressure associated with flow of fuel to the first gas turbine engine.
	As concerns claim 3, Dehring et al. discloses the fuel line connection assembly of claim 1, further comprising a filter 108 disposed in the distribution line between the manifold line and the first gas turbine engine and 2 56067935v1configured to filter one or more of particulates or liquids from fuel in flow communication with the first gas turbine engine.
	As concerns claim 4, Dehring et al. discloses the fuel line connection assembly of claim 3, further comprising a sensor disposed in the distribution line between the filter and the first gas turbine engine (pressure regulator 62 is equivalent) and configured to generate a signal indicative of pressure associated with flow of fuel between the filter and the first gas turbine engine.
	As concerns claim 13, Dehring et al. discloses the fuel line connection assembly of claim 1, wherein: the manifold line is a first manifold line; the inlet coupling of the first manifold line is configured to connect with an outlet coupling of a second manifold line upstream relative to the first manifold line (see figure 2); the outlet coupling of the first manifold line is configured to connect with one of an inlet coupling of a third manifold line or a blocking device configured to prevent flow from the outlet end of the first manifold line (7:20+).
	As concerns claim 14, Dehring et al. discloses the fuel system of claim 13, wherein: the inlet coupling of the first manifold line comprises a first quick connect coupling configured to connect the inlet end of the first manifold line in a fluid-tight manner with a second quick connect coupling of an outlet end of the second manifold line; and the outlet coupling of the first manifold line comprises a second quick connect coupling configured to connect the outlet end of the first manifold line in a fluid-tight manner with one of a first quick connect coupling of an inlet end of the third manifold line or a first quick connect coupling of the blocking device (releasable coupling 102, see 7:4+).
	As concerns claim 29, Dehring et al. discloses a fuel line connection assembly for providing flow communication between a fuel source and a first gas turbine engine of a plurality of gas turbine engines (the disclosed engines of Dehring et al. are not explicitly disclosed as gas turbines, nevertheless, the engines are gas powered, and it would have been considered obvious to one of ordinary skill in the art prior to the effective filing, to use the disclosed assembly for a gas turbine engine, as gas turbine engines and generators are well known for use with hydraulic fracturing systems), the fuel line connection assembly comprising: a manifold line 80 defining an inlet end 82a, an outlet end 84a, and a flow path for fuel extending between the inlet end and the outlet end; an inlet coupling 88 proximate the inlet end and configured to be connected to a fuel line 90 providing flow communication with the fuel source 130; an outlet coupling 89 proximate the outlet end and configured to be connected to one of an inlet end of another manifold line or a blocking device configured to prevent flow from the outlet end of the manifold line (see figure 2); 5 56067935v1a distribution line 104 connected to the manifold line and configured to provide flow communication between the manifold line and the first gas turbine engine; a filter 110 disposed in the distribution line between the manifold line and the first gas turbine engine and configured to filter one or more of particulates or liquids from fuel in flow communication with the first gas turbine engine; a valve 114 in one of the manifold line or the distribution line and configured to change between an open condition through which fluid flows and a closed condition preventing fluid flow, the valve further configured to one of facilitate flow communication or prevent flow communication between the fuel source and the first gas turbine engine; and a controller in communication with the valve and configured to cause operation of the valve (the valve is manually operated, a human operator can be a “controller” in this instance), wherein the fuel line connection assembly is configured to one of provide flow communication between a second gas turbine engine of the plurality of gas turbine engines upstream of the first gas turbine engine and a third gas turbine engine of the plurality of gas turbine engines downstream of the first gas turbine engine; or provide flow communication solely between the fuel source and the first gas turbine engine (2:40+).
	As concerns claim 30, Dehring et al. discloses the fuel line connection assembly of claim 29, further comprising a sensor 118 disposed in one of the manifold line or the distribution line and configured to generate a signal indicative of pressure associated with flow of fuel to the first gas turbine engine.
	As concerns claim 32, Dehring et al. discloses the fuel line connection assembly of claim 29, further comprising a sensor disposed in the distribution line between the filter and the first gas turbine engine (pressure regulator 62 is equivalent) and configured to generate a signal indicative of pressure associated with flow of fuel between the filter and the first gas turbine engine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,268,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter, obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679